Case 20-03016 Document 79-2 Filed in TXSB on 09/30/20 Page 1 of 31




                              OPERATING AGREEMENT
                                       OF
                           NHS EMERGENCY CENTERS, LLC

                            A Texas Limited Liability Company

       This Operating Agreement (this "Agreement,,), dated to be effective as of January l,
2014, is adopted, executed and agreed to, for good and valuable consideration, by all of the
Members (as defined below) of NHS Emergency Centers, LLC, a Texas limited liability
company.

                                         ARTICLEl
                                        DEFINITIONS

      1.01 Definitio11s. As used in this Agreement, the following terms have the respective
meanings set forth below or set forth in the provision following such term:

              Atljustetl Capif(lf Acco1111t - a Capital Account determined and maintained for
      each Member throughout the term of this Agreem.ent, the balance of which shall be equal
      to such. Member's Capital Account balance, modified as follows:

             (a)     increased by the amount, if any, of such Membe1·'s share of the Minimum
                     Gain of the Company as determined under Treasury Regulation Section
                     l .704-2(g)(l );

             (b)    increased by the amount, if any) of such Membees share ofthe Minimum
                    Gain attributable to Member Nonrecourse Debt of the Company pursuant
                    to Treasury Regulation Section l. 704-2(i)(5);

             (c)     increased by the amount3 if any, of such Member's share of the Member's
                     Modified 752 Share of Recourse Debt;                        ·

             (d)    increased by the amount, if any, that such Member is tt·eated as being
                    obligated to contribute subsequently to the capital of the Company as
                    determined under Treasury Regulation Section 1. 704-1 (b)(2)(ii)(c);

             (e)    decreased by the amount, if any, of cash that is reasonably expected to be
                    distl'ibuted to such Member, but 0111)1 to the extent that the amount thereof
                    exceeds any offsetting increase in such Member's Capital Account that is
                    reasonably expected to occur during (or prior to) the tax year during which
                    such distributions are reasonably expected to be made as determined under
                    Treasury Regulation Section l.7Q4 .. I(b)(2)(ii)(d)(6); and

             (f)    decreased by the amount, if any, of loss and deduction that is reasonably
                    expected to be allocated to such Member pursuant to Code Section




                                        EXHIBIT 1
Case 20-03016 Document 79-2 Filed in TXSB on 09/30/20 Page 2 of 31
                   L



                  704(e)(2) or 706(d), Treasury Regulation Section l.751-1 (b)(2)(ii) or
                  Treasury Regulation Section l .704-1 (b)(2)(iv)(k).

           Affilillte - (a) with respect to any Person who is a natural person, (i) each entity
   that such Person Controls, and (ii) each member of such Person's immediate family; and
   (b) with respect to any person that is an entity, (i) each entity that such person Controls,
   (ii) each person that Controls such Person, and (iii) each entity that is under common
   Control with such Person.

          Arbitmtio11 Notice- Section 13.0l(b).

          ArbitN1t01· - Section 13.02(a).

          Assignee - any Person that acquires Membership Rights or· any portion thel'eof
   {including an Interest) through a Disposition. The Assignee of a deceased Member is the
   Person or Persons to whom the deceased Member's Membership Rights are bequeathed,
   or by whom they are inherited, pmsuant to the deceased Member's duly-probated will or
   a probate court order applying the laws of intestate succession. The Assignee of a
   dissolved Membe1· is the shareholder, partner, member or other equity owner or owners
   of the dissolved Member to whom such Member's Membership Rights are assigned by
   the Person conducting the liquidation or winding up of such Member. The Assignee of a
   Bankrupt Member is the Person or Persons (if any) to whom such Bankmpt Member's
   Membership Rights are assigned by order of the bankmptcy court or other governmental
   authority having jurisdiction over such Bankruptcy; or, in the event of a general
   assignment for the benefit of creditors, the creditor to which such Membership Rights are
   assigned. In the case of a Divorce, the Assignee is the spouse of the applicable Member.
   In the case of a Spouse's Death, the Assignee is the Person or Persons to \vhom the
   spouse's (or former spouse's) Spouse,s Fraction is bequeathed, or by \Vhom it is
   inherited, pursuant to the deceased spouse's (or former spouse's) duly-probated will or a
   probate court order applying the Jaws of intestate succession.

          BOC - The Texas Business Organizations Code, as the same may be amended
   from time to time.

          Brmkruptcy or Btmkrupt - with respect to any Person, that (a) such Person
  {i) makes a general assignment for the benefit of creditors; (ii) files a voluntary
  bankrnptcy petition; (iii) beco1nes the subject of an order for relief or is declared
  insolvent in any federal or state bankruptcy or insolvency proceedings; (iv) files a
  petition or answer seeking for such Person a reorganization, arrangement, composition,
  readjustment, liquidation, dissolution, or similar relief under any Law; (v) files an answer
  or other pleading admitting or failing to contest the material allegations of a petition filed
  against such Person in a proceeding of the type described in subclauses (i) through (iv) of
  this clause (a); or (vi) seeks, consents to, or acquiesces in the appointment of a trustee,
  receiver, or liquidator of such Person's or of all or any substantial part of such Person's
  properties; or (b) against such Person, a proceeding seeking reorganization, arrangement,
                                                                                              2




                                    EXHIBIT 1
Case 20-03016 Document 79-2 Filed in TXSB on 09/30/20 Page 3 of 31




   composition, readjustment, liquidation, dissolution, or similar relief under any Law has
   been commenced and 120 Days have expired without dismissal thereof or with respect to
   which, without such Person's consent or acquiescence, a tmstee, receiver, or liquidator of
   such Person or of all or any substantial part of such Person's properties has been
   appointed and 90 Days have expired without the appointment's having been vacated or
   stayed, or 90 Days have expired after the date of expiration of a stay, if the appointment
   has not previously been vacated.

           Book Depreciation - for each fiscal year (or other period for which Book
   Depreciation must be computed) the depreciation, amortization or other cost recovery
   deduction allowable for federal income tax purposes with respect to an asset, except that,
   if the Book Value of an asset differs from its adjusted tax basis at the beginning of the
   year, Book Depreciation   '"ill
                                 be an amount which beal's the same mtio to Book Value at
   the beginning of the year as the federal income tax depreciation, amo1tization or other
   cost recovery deduction for the year bears to the beginning adjusted tax basis; provided,
   however, that if the adjusted tax basis of the asset at the beginning of the year is zero,
   Book Depreciation will be determined by the Member using any reasonable method.

         Book Value - with respect to any asset, the adjusted basis of the asset for federal
   income tax purposes, adjusted as provided in Section 7.04.

          Business Dlty - any day other than a Saturday a Sunday,      01·   a holiday on which
   national banking associations in the State of Texas are closed.

           Capi/(lf Acco1111t - the account to be maintained by the Company for each
   Member in accordance with Treasury Regulation Section l.704-l(b)(2)(iv) and, to the
   extent not inconsistent therewith, the following provisions:

          (a)     a Member's Capital Account shall be credited with the cash or Net Agreed
                  Value of the Member's Capital Contributions, the amount of any
                  Company liabilities assumed by the Member, the Member's distributive
                  share of Profit and any item of income or gain specially allocated to the
                  Member pursuant to the provisions of Article 6 and

          (b)     a Member's Capital Account shall be debited with the amount for cash and
                  the Net Agreed Value of any Company property distributed to the
                  Member, the amount of any liabilities of the Member assumed by the
                  Company (or which are secured by property contributed by the Member to
                  the Company), the Member's distributive share of Loss and any item of
                  expenses or losses specially allocated to the Member pursuant to the
                  provisions of Article 6.

   If any Interest is transferred pursuant to the terms of this Agreement, the transferee shall
   succeed to the Capital Account of the transferor to the extent the Capital Account is
   attributable to the transferred Interest; provided, however, that if the transfer causes a
                                                                                             3




                                     EXHIBIT 1
Case 20-03016 Document 79-2 Filed in TXSB on 09/30/20 Page 4 of 31




   termination of the Compa11y under Code Section 708(b)(l)(B), the Capital Accounts of
   the Members shall be adjusted in conformance with Treasury Regulation Section l. 704-
   l (b)(2)(iv)(/). A Member that has more than one Interest shall have a single Capital
   Account that reflects all of its Interests, regardless of the class of Interest owned by that
   Member and regardless of the time or manner in which it was acquired.

            Capitt1l Co11trib11tio11 - with respect to any Member, the amount of money and the
   initial Book Value of any property (other than money) contributed to the Company by the
   Member. Any reference in this Agreement to the Capital Contribution of a Member shall
   include a Capital Contribution of his predecessors in interest.

           Capif(lf Tra11sactio11 - any transaction that results in the Company's receipt of
   cash or other consideration other than Capital Contl'ibutions, including proceeds of sales
   or exchanges or other Dispositions of property not in the ordinary course of business,
   financings, refinancings, condemnations, recoveries of damage awards, and insurance
   proceeds that, in accordance with generally accepted accounting principles, are
   considered capital in nature.

           Code - the United States Internal Revenue Code of 1986, as amended from time
   to time. All references herein to sections of the Code shall include any corresponding
   provision or pl'Ovisions of succeeding Law.

          Company - NHS EMERGENCY CENTERS, LLC, a Texas limited liability
   company.

          Company Interests - Section 3 .0 I (a)

           C(J11trol - the possession, directly or indirectly, through one or more
   intermediaries, of the following: (a) in the case of a Company, more than 50% of the
   outstanding voting securities thereof; (b) in the case of a professional limited liability
   company, partnership, limited partnership or venture, the right to more than 50% of the
   distributions therefrom (including liquidating distributions); (c) in the case of a trnst or
   estate, more than 50% of the beneficial interest therein; (d) in the case of any other entity,
   more than 50% of the economic or beneficial interest therein; or (e) in the case of any
   entity, the power or authority, through ownership of voting securities, by contract or
   otherwise, to direct the management, activities or policies of the entity.

           Co11tl'o/ Person -with rega1·d to each Entity Member, the Person who has Control
   of such Entity Member, whether dkectly or through one or more intel'mediaries.

          Dlly - a calendar day; provided, however, that, if any period of Days referred to in
   this Agreement shall end on a Day that is not a Business Day, the expkation of such
   period shall be automatically extended until the fil'st succeeding Business Day.


                                                                                               4




                                     EXHIBIT 1
Case 20-03016 Document 79-2 Filed in TXSB on 09/30/20 Page 5 of 31




           Default - with respect to any Member, (a) the failure of such Member to
   contribtite, within I0 Days of the date required, all or any portion of a Capital
   Contribution that such Member is required to make as provided in this Agreement; or
   (b) the failure of a Member to comply in any material respect with any of its other
   agreements, covenants or obligations unde1· this Agreement (other than its agreement not
   to Withdraw from the Company in Section 3.06), or the failure of any representation or
   warranty made by a Member in this Agreement to have been true and correct in all
   material respects at the time it was made, jn each case if such default is not cured by the
   applicable Member within 30 Days of its receiving notice of such default from the
   Manager or any other Member (or, if such default is not capable of being cured within
   such 30-Day period, if such Member fails to promptly commence substantial efforts to
   cure such default or to prosecute such curative efforts to completion with continuity and
   diligence).

         De/(111/t Rate - a rate per annum equal to the lesser of (a) 10.0%, and (b) the
   maximum rate permitted by Law.

          Director- a member of the Company's Board of Directors.

           Dispose, Disposing or Disposition - with respect to any asset (including
   Membership Rights or any portion thereof, including an Interest), a sale, assignment,
   transfer, conveyance, gift, exchange or other disposition of such asset, whether such
   disposition be voluntary, involuntary or by operation of Law, including the following:
   (a) in the case of an asset owned by a natural person, a transfer of such asset upon the
   death of its owner, whether by will, intestate succession or otherwise; (b) in the case of an
   asset owned by an Entity, (i) a merger or consolidation of such Entity, (ii) a conversion of
   such Entity into another type of Entity, or (iii) a distribution of such asset in connection
   with the dissolution, liquidation, winding-up or termination of such Entity (unless, in the
   case of dissolution, such Entity's business is continued without the commencement of
   liquidation or winding-up}; and (c) a disposition in connection with, or in lieu of, a
   foreclosure of art Encumbrance; but such terms shall not include the creation of ar1
   Encumbrance.

          Dispute- Section 13.0l(a).

          Disp11ti11g Par!)' - Section 13'.0l(a).

          Dissolutio11 Event- Section 14.0l(a).

          Divm·ce - the establishment of a Spouse's Fraction as a result of the divorce or
   other termination of the marital relationship of any Member (other than by death), or
   upon the partition of community of property or other Disposition of property between a
   Member and such Membe1·'s spouse.



                                                                                              5




                                     EXHIBIT 1
Case 20-03016 Document 79-2 Filed in TXSB on 09/30/20 Page 6 of 31




            Enc11mbe1; E11cumberi11g, or E11c11111bnmce - the creation of a security interest,
   lien,. pledge, mortgage or other encumbrance, whether such encumbrance be voluntary,
   involuntary or by operation of Law.

        Expel, E:qJelled or Expulsio11 - the expulsion or removal of a Member from the
   Company as a member.

          l11c/11tfi11g- "including, without limitation,".

           I11tel'est- a Person's share of the income, gain, loss, deduction and credits of, and
   the right to receive distributions from, the Company.

          Law - any applicable constitutional provision, statute, act, code (including the
   Code), law, regulation, rule, ordinance, order, decree, ruling, proclamation, resolution,
   judgment, decision, declaration, or interpretative or advisory opinion or Jetter of a
   governmental authority.

          Liq11idatio11 Slwri11g Ratio - Section 14.02(d).

          Mtmager- Section 8.0 I.

          Membel' Nomecourse Ded11ctio11s - the meaning assigned to that term in
   Treasury Regulation Section l.704-2(i).

          Member No11reco111we Debt - the meaning assigned to that term in Treasury
   Regulation Section 1.704-2(b)(4).

          Member Nonrecourse Minimum G(li11 - the meaning assigned to that term in
   Treasury Regulation Section I .704-2(i)(2).

            Membership Rights - with respect to any Member, (a) that Member's status as a
   Member; (b) that Member's Interest; (c) all other rights, benefits and privileges enjoyed
   by that Member (under the Act, the Articles, this Agreement or otherwise) in its capacity
   as a Member, including that Member's rights to vote, consent and approve and otherwise
   to participate in the management of the Company; and (d) all obligations, duties and
   liabilities imposed on that Member (under the Act, the Articles, this Agreement or
   otherwise) in its capacity as a Member, including any obligations to make Capital
   Contributions.

          Minimum Gain - the meaning assigned to that term in Treasury Regulation
   Section 1.704-2(d).

          Modified 752 S/wre of Recoim;e Debt - of any Member, as of any date, the
   aggregate amount of economic risk of loss that such Member and all Related Persons to
   such Member are treated as bearing with respect to such liability pursuant to Treasury
                                                                                              6




                                     EXHIBIT 1
Case 20-03016 Document 79-2 Filed in TXSB on 09/30/20 Page 7 of 31




   Regulation Section 1.752-2 with respect to any Company liability (or portion thereof)
   that is neither a NonrecoUl'se Liability nor a Company liability that is treated as a
   "member nonrccourse debt" undet· Treasury Regulation Section 1.704-2(b)(4)
   (determined, as of the date in question, by assuming, for purposes of Treasury Regulation
   Section 1.752-2, that the Company constrnctively liquidates on such date (within the
   meaning of Treasury Regulation Section l.752-2) except that all Company properties
   shall be deemed thereunder to be transferred in fully taxable exchanges for an aggregate
   amount of cash consideration equal to their respective book values and such
   consideration shall be deemed thereunder to be used, in the appropriate order of priority,
   in full or partial satisfaction of all Company liabilities).

           Net Agl'eetl V<tlue - (a) in the case of any property contributed to the Company,
   the Book Value of the Compants property reduced by any indebtedness either assun1ed
   by the Company upon the contribution of the property or to which such property is
   subject when contributed; and (b) in the case of any property distl'ibuted to a Member, the
   Book Value of such pmperty reduced by any indebtedness either assumed by such
   Member upon such distribution or to which such property is subject at the time of
   distribution.

            Net Capiltlf Pl'Oceetls - the proceeds received by the Company in connection with
   a Capital Transaction after the payment of costs and expenses incurred by the Company
   in connection with such Capital Transaction, including brokers' commissions, loan fees,
   loan payments, othet· closing costs and the cost of any alteration, improvement,
   t·estoration or repair of any Company property necessitated by or incurred in connection
   with such Capital Transaction and, if the Capital Transaction is a financing . or
   refinancing, after the payment of any Company indebtedness that is repaid in connection
   with such finaricing or refinancing.

           Net Caslt Flow - all cash funds derived from operations of the Company
   (including interest received on reserves), without reduction for any non"cash charges, hut
   less cash funds used to pay current operating expenses and to pay or establish reasonable
   reserves for future expenses, debt payments, and capital improvements. Net Cash Flow
   shall not include proceeds or costs included in the determination of Net Capital Proceeds
   but shall be increased by the reduction of any 1·eserve previously established.

          No1tl'ecourse Deductions - the meaning assigned that term in Treasury
   Regulation Section 1.704-2(b)(l).

          Nonrecourse Li<1bility - the meaning assigned that term. in Treasm·y Regulation
   Section l .704M2(d).

           Officer- any Person appointed as an officer of the Company, but such term does
   not include any Person who has ceased to be an officer of the Company.



                                                                                            7




                                   EXHIBIT 1
Case 20-03016 Document 79-2 Filed in TXSB on 09/30/20 Page 8 of 31




          Pe1'So11-the meaning assigned that term in Article l.02(A)(4) of the Act and also
   includes a governmental authority and any other entity.

          Pl'oceetli11g- Section 10.01.

          Profit and Loss - For each fiscal year of the Company (or other period for which
   Profit or Loss must be computed), the Company's taxable income (not including income
   al located pursuant to Section 5) or loss (not including loss or deduction allocated
   pursuant to Section 5) determined in accordance with Code Section 703(a), with the
   following adjustments:

          (a)    all items of income, gain, loss and deduction required to be stated
                 separately pursuant to Code Section 703(a)( I) shall be included in
                 computing taxable income or loss;

          (b)    any tax-exempt income of the Company, not otherwise taken into account
                 in computing Profit or Loss, shall be included in computing taxable
                 income or loss;

         (c)     any expenditures of the Company described in Code Section 705(a)(2)(8)
                 (or treated as such pursuant to Treasury Regulation Section I .704-
                 l (b)(2)(iv)(i)) and not otherwise·taken into account in computing Profit or
                 Loss, shall be subtracted from taxable income or loss;

         (d)     gain or loss resulting from any disposition of Company property shall be
                 computed by reference to the Book Value of the property;

         (e)     in lieu of the depreciation, amortization or cost recovery deductions
                 allowable in computing taxable income or loss, there shall be taken into
                 account Book Depreciation; and

         (t)     if the Book Value of an asset of the Company is adjusted pursuant to
                 Section 8.06, any increase or decrease in the Book Value of the asset as a
                 result of the adjustment shall be treated as gain or loss, respectively, from
                 the disposition of the asset and shall be taken into account in computing
                 Profits or Losses.

       Relate<! Pel'so11 - with respect to any Member, any Person who is related to such
  Member within the meaning ofTreasury Regulation Section 1.752-4(b).

         Sec11l'ities Act - Securities Act of 1933, as amended.

         Sep(ll'tlfe Series Agreeme11t - Section 3.0 I (b)



                                                                                            8




                                    EXHIBIT 1
Case 20-03016 Document 79-2 Filed in TXSB on 09/30/20 Page 9 of 31




          Series - a designated Series of Members and Membership Interests established in
   accordance with the Texas Business Organizations Code and this Agreement having the
   separate rights, poWel'S 01' duties with respect to assets and properties specifically
   identified with such Series, and/or separate business operations specifically identified
   with such Series, and the separate obligations, profits and losses associated with such
   assets, propel'ty and business operations as set forth itt the Separate Series Agreement (as
   defined in Section 3.0l(b)) for such Series. Each Series shall have a separate business
   purpose or objective consistent with Section 2.08 of this Agreement and, as designated in
   the Separate Series agreement fot• such series, a separate Manager or Managers.

          Series Mmurger - those Members and/or _other persons who are appointed in
   accordance with this Agreement to exercise the authol'ity of Manager under this
   Agreement and the Texas Business Corporations Act with respect to a Series. One or
   more Series Managers will be designated in a Separate Series Ag1·eement for each Series.

           Sel'ies Member - those persons and/or entities who are Members of a Series
   established under this Agreement.

            Series Property - all of the real, personal and intangible property owned by any
   Series of the Company. The Series Property initially allocated to each Series shall be
   listed in the Separate Series agreement for such Series.

          Sllari11g R"tio - subject in each case to adjustments on account of Dispositions of
   Membership Rights permitted by this Agreement, (a) in the case of a Member executing
   this Agreement as of the date of this Agreement or a Person acquiring those Membership
   Rights, the percentage specified for that Member as its Sharing Ratio on the signature
   pages hereof, and (b) in the case of membership rights issued pursuant to Section 3.03,
   the Sharing Ratio established pursuant thereto.

          Tt1xMatters Member- Section 11.03.

          Terminating Ct1pitttl Tn111sactio11 - any Capital Transaction that is entered into in
   connection with or will result in the dissolution, winding up and termination of the
   Company.

          Tret1s111·y Reg11/(lfio11s - the regulations promulgated by the United States
   Department of the Treasury pursuant to and in respect of provisions of the Code. All
   references herein to sections of the Treasury Regulations shall include any corresponding
   provision or provisions of succeeding, similar, substitute proposed or final Treasm·y
   Regulations.

           Voting Rlltio-with respect to any Member, a Member's respective percentage of
   the total voting power of the Company that is equal to such Member's Sharing Ratio;
   provided however, that, if a Member shall have Disposed of all or any portion of its
   Interest but shall have retained its other Membership Rights, such member shall be
                                                                                             9




                                    EXHIBIT 1
  Case 20-03016 Document 79-2 Filed in TXSB on 09/30/20 Page 10 of 31




       deemed, solely for purposes of determining such Member,s Voting Ratio, to continue to
       hold the Shal'ing Ratio attl'ibutable to the foterest that was the subject of such Disposition

              Witlu/1·<1w, Wiflull'mving or Wit/ulmwal - the withdrawal, resignation or
       retirement of a Member from the Company as a member. Such terms shall not include
       any Dispositions of Membership Rights (which are governed by Section 3.04), even
       though the Member making a Disposition may cease to be a Member as a result of such
       Disposition.

Other terms defined herein have the meanings so given them.

        1.02 Co11str11clio11. Unless the context requires otherwise; (a) the gender (or lack of
gender) of all words used in this Agreement includes the masculine, feminine, and neuter; (b)
references to Articles and Sections refer to Articles and Sections of this Agt·eement; and (c)
references to Exhibits m·e to the Exhibits attached to this Agreement, each of which is made a
part hereof for all purposes.

                                         ARTICLE2
                                       ORGANIZATION

       2.01 ·Formation. The Company has been organized as a Texas limited liability
company by the filing of Certificate of Formation ("Certificate"} undel' and pmsuant to the Act
and the issuance of a Certificate of Filing for the Company dated Decembe1· 23, 2013 by the
Secretary of State of Texas.

        2.02 Series Umite<l Liability Comp(llt)'. The Company shall be a Series Limited
Liability Company, established and operated subject to the provisions of Subchapter M of the
Texas Business Organizations Code. Accordingly:

              (a)     The Operating Agreement of the Company may establish or provide for
                      the establishment of one or more designated series of me111bers, managers,
                      membership interests or assets that:

                      (i)     Has separate rights, powers, or duties with respect to specified
                              property or obligations of the Company or profits and losses
                              associated with specified property or obligations; or

                      (ii)    Has a separnte business purpose of investment objective.

              (b)     A series established in accordance with Subsection (a) of this Section 2.02
                      may carry on any business, purpose or activity, whether or not for profit,
                      that is not prohibited by Section 2.003 of the Texas Business
                      Organizations Code.



                                                                                                  10




                                         EXHIBIT 1
  Case 20-03016 Document 79-2 Filed in TXSB on 09/30/20 Page 11 of 31




               (c).    Notwithstanding any provisjon of the Texas Business Organization Code
                       or other provision of law, but subject to the provisions of Section
                       2.02(c)(ii) below:

                       (i)     The debts, liabilities, obligations, and expenses incurl'ed,
                               contracted for, or otherwise existing with respect to a particular
                               series shall be enforceable against the assets of that series only, and
                               shall not be enforceable against the assets of the Company
                               generally 01· any other series; and

                       (ii)    None of the debts, liabilities, obligations and expenses incurred,
                               contracted for or otherwise existing with respect to the Company
                               generally or any other series shall be enforceable against the assets
                               of a particular series.

        2.03 Registered Office; Registered Pl'i11cip(I/ Office; Otlle1· Office~·. The Registered
Office of the Company required by the Act to be maintained in the State of Texas shall be the
office identified in the Certificate and the Company shall maintain records there as required by
Article 2.22 of the Act. The Company may have such other offices as the Members may
designate.

       2.04    Pmposes. The purposes of the Company are those set forth in the Certificate.

         2.05 Fol'eig11 Q1u1/iflc"tio11s. Prior to the Company's conducting business in any
jurisdiction other than Texas, the Members shall cause the Company to comply, to the extent
procedures are available and those matters are reasonably within the control of the Members,
with all requirements necessary to qua1ify the Company, as a foreign limited liability company in
that jurisdiction. The Members shall execute, acknowledge, swear to, and deliver all certificates
and other instruments conforming with this Agreement that is necessary or appropriate to
qualify, continue, and terminate the Company as a foreign limited liability company in all such .
jurisdictions in which the Company may conduct business.

        2.06 Tenn. The Company commenced on the date the Secreta1y of State of Texas
issued a certificate of formation for the Company and shall continue in existence for the period
fixed in the Ce1·tificate for the duration of the Company, or such earlier time as this Agreement
may specify,

        2.07 No Sf(lfe..Lmv Pal't11ersllip. The Members intend that the Company not be a
partnership (including a limited.partnel'ship) Ol' joint venture, and that no Member be a partner or·
joint venturer of any other Member, for any purposes other than federal and state tax purposes,
and this Agreement may· not be constmed to suggest otherwise. The Members hereby agree and
acknowledge that the Company and each separate Sel'ies may be t1·eated as a separate partnership
for federal income tax and other pertinent purposes.


                                                                                                   11




                                         EXHIBIT 1
  Case 20-03016 Document 79-2 Filed in TXSB on 09/30/20 Page 12 of 31




         2.08 Series Cre(lfio11. The Members hereby agree that the l'ights, duties and liabilities
 of the Members shall be as provided for in this Agreement and the Texas Business Organizations
 Code. Additionally, pursuant to Chapter M of the Texas Business Organizations Code the
 Manager shall have authority to establish separate Series of membership interests. The number of
 Series and provisions applicable to each Series shall be determined by the Manager as set forth
·herein and in the Separate series agreements approved by the Members of each Series. Without
 the need for the consent of any Person, the Manager may, from time to time, establish additional
 Series as the Manager may determine in its sole discretion. As established from time to time in
 accordance with this Agreement, the additional Series shall have sepamte rights, power or duties
 with respect to specified business location, business purpose, property and profits and losses
 associated with specified business location and operations. A Member may become a Series
 Member associated with one or more Series.

           2.09 Series Assets mu! Litlbilities/Sel'ies Property. The assets and liabilities of each
  Series are separnte unless otherwise indicated herein. The Series Property, or other assets of
 each Series, together with all income, earnings, profits and proceeds thereof, including all
  proceeds derived from the business operation, or the sale, exchange or liquidation of the Series
 Property held by such Series, and any funds or assets derived from any reinvestment of such
 proceeds, shall be deemed to be Series Property, held by and belonging to such Series. The
 foregoing notwithstanding, the Company may acquire in its name from time to time limited
 partnership interests in one or more Texas limited partnerships and such limited partnership
  interests (including all voting rights) shall pursuant to Section 101.003 of the BOC be held by the
 Company, provided that, the Company shall allocate or attribute to one or more Series the
 profits, losses, distributions, and allocations associated with such limited partnership interests if
 and when determined or received (as applicable), and such profits, losses, distributions, and
 allocations shall, when determined or received (as applicable), be the Series Property of such
 series. Each Series shall be identified by a separate Series name and shall have a corresponding
·series of limited liability company membership interests corresponding to and evidencing
 membership in such Series. The names and addresses of each Series Member and the ownership
 interest in each Series shall be set forth in the Separate Series Agl'eement for such Series. The
 Series Property belonging to a particular Series shall belong to that Series for all purposes and to
 no other Series, and such Series Property shall be subject only to the rights of the creditors of
 that Series.. The assets belonging to a particular Series shall be recorded upon the books of the
 Series as maintained by the Series Manger, and to the extent such Series Property is deemed to
 be held by the Company, it shall be held by the Company and the Manager in trust for the benefit
 of the Series Members. The assets belonging to each particular Series shall be charged with the
 liabilities of that Series. Except as expressly otherwise provided herein, no debt, liability ot·
 obligation of a Series shall be a debt, liability or obligation of any other Series. The debts,
 liabilities and obligations incmred, contracted for or otherwise existing with respect to a Series
 shall be enforceable against the assets of such Series only, and not against any other assets of the
 Company generally or any other Series. Separate and distinct records shall be maintained for
 each Series, and the assets associated with any such Series shall be accounted for separately from
 the other assets of the Company, or any other Series of the Company. The Manager and
 Members shall not commingle the assets of one Series with the assets of any other Series. All
 assets, income, proceeds, payments, liabilities and other obligations that are not allocated to or
                                                                                                   12




                                          EXHIBIT 1
 Case 20-03016 Document 79-2 Filed in TXSB on 09/30/20 Page 13 of 31




readily identifiable as belonging to or being attributable to a particular Sedes, . including
administrative costs and expenses of the Company as a whole, shall be allocated by the Company
to the Series by the Manager in such manner as is deemed fair and equitable. Each such
allocation by the Manager shall be conclusive and binding on all Members and all Series
Members, for all purposes. Subject to the rights of the Manager in its discretion to allocate
general and administrative liabilities, expenses, costs and charges or reserves·as herein provided,
the debts, liabilities, obligations and expenses incm'l'ed, contracted for or otherwise existing with
respect to a particular Series shall be enforceable against the assets of such Series only, and not
against the assets of the Company generally or of any other Series. Any Person extending credit
to, contracting with, or having any claim against any Series may look only to the assets of that
Series to satisfy or enforce any debt, liability, obligation or expense incurred, contracted for
otherwise existing with respect to that Sel'ies.

        2.10 Defects As to Form(l/ifies. The failure to observe any formalities or requirements
of this Agreement of the Texas Business Organizations Code shall not be grounds for imposing
personal liability on the Members or Managers for liabilities of the Company or any Series of the
Company.

                                           ARTICLE3
              MEMBERSHIP; SERIES OF INTERESTS; SERIES COMPANIES

       3.0l(a)The Company is authorized to issue up to 100 shares of Membership Interests (the
               ''Company Interests~').

       (b)     Additionally, pursuant to the Company's Certificate of Formation, the provisions
               of the Texas Business Organizations Code and the other provis~ons of this
               Agreement, the Company hereby establishes the following Series Membership
               Interests and series companies, each of which shall issue such Series Membership
               Interests as shall be authorized in their respective series operating agreements
               (each a "Separate Series Agreement''):

        3.02 Series 100-Bellaire. The Company hereby creates a separate Sel'ies of
membership interests to be designated as "Series I 00-Bellaire." The Separnte Series Agreement
of Series 100-Bellaire is attached to this Agreement as Schedule 3.02. The Series Members,
Series Manager, Series Property and business purpose of series l 00-Bellaire are set forth in the
Separate Series Agreement.

        3.03 Series 101-Kingwood. The Company hereby creates a separnte Series of
membership interests to be designated as "Series I0 I-Kingwood." The Separnte Series
Agreement of Series IOI-Kingwood is attached to this Agreement as Schedule 3.03. The Series
MembersJ Series Manager, Series Property and business purpose of Series 10 ]-Kingwood aa·e set
forth in the Separate Series Agreement.

       3.04    Series 101.l ..Kingwood Asset Holdings. The Company hereby creates a separate
Series of membership interests to be designated as "Series 10 I. I-Kingwood Asset Holdings."

                                                                                                  13




                                         EXHIBIT 1
  Case 20-03016 Document 79-2 Filed in TXSB on 09/30/20 Page 14 of 31
                        \ ___




The Separate Seti es Agreement of Series I0 I. I-Kingwood Asset Holdings is attached to this
Agreement as Schedule 3.04. The Series Members, Series Manager, Series Property and
business purpose of Series I01.1-Kingwood Asset Holdings are set fo1th in the Separate Series
Agreement.

        3.05 Series 102-Baytmvn. The Company hereby creates a separate Series of
membership interests to be designated as "Series 102-Baytown.,, The Separate Series
Agreement of Series 102-Baytown is attached to this Agreement as Schedule 3.05. The Series
Members, Series Manager, Series Property and business purpose of Series I02-Baytown are set
forth in the Separate Series Agreement.

       3.06 Series I 02. I-Baytown Asset Holdings. The Company hereby creates a separate
Series of membership interests to be designated as "Series I 02.1-Baytown Asset Holdings." The
Separate Series Agreement of Series 102.1-Baytown Asset Holdings is attached to this
Agreement as Schedule 3.06. The Series Members, Series Manager, Series Property and
business purpose of Series I02. I -Baytown Asset Holdings are set forth in the Separate Series
Agreement.

        3.07 Series 103-Pasadena. The Company hereby creates a separate Series of
membership interests to be designated as "Series l 03-Pasadena." The Separate Series
Agreement of Series 103-Pasadena is attached to this Agreement as Schedule 3.07. The Series
Members, Series Manager, Series Property and business purpose of Series 103-Pasadena are set
forth in the Separate Series Agreement.

        3.08 Series 104-Pearland. The Company hereby creates a separate Series of
membership interests to be designated as "Series 104-Pearland. '' The Separate Series Agreement
of Series 104-Pearland is attached to this Agreement as Schedule 3.08. The Series Members,
Series Manager, Series Property and business purpose of Series l 04 ..Pearland are set forth in the
Separate Series Agreement.

       3.09 Series 104.1-Pearland Asset Holdings. The Company. hereby creates a separate
Series of membership interests to be designated as "Series 104.1-Pearland Asset Holdings." The
Separate Series Agreement of Series I 04. I-Pearland Asset Holdings is attached to this
Agreement as Schedule 3.09. The Series Members, Series Manager, Series Property and
business purpose of Series 104. I-Pearland Asset Holdings are set forth in the Separate Series
Agreement.

        3.10 Series 105 ..Mueller. The Company hereby creates a separate Series of membership
interests to be designated as "Series I05-Mueller." The Separate Series Agreement of Series
I OS-Mueller is attached to this Agreement as Schedule 3.10. The Series Members, Series
Mallager, Series Property and business purpose of Series 1OS-Mueller are set forth in the
Separate Series Agreement.

       3.11    Series 106-Beaumont.  The Company hereby creates a separate Series of
membership interests to be designated as "Series 106-Beaumont." The Separate Series
                                                                                                14




                                         EXHIBIT 1
 Case 20-03016 Document 79-2 Filed in TXSB on 09/30/20 Page 15 of 31




Agreement of Series 106-Beaumont is attached to this Agl'eement as Schedule 3. I I. The Series
Members, Series Manager, Series Property and business purpose of Series 106-Beaumont are set
forth in the Separate Series Agreement.

       3.12 Series 106.1-Beaumont Asset Holdings. The Company hereby creates a separate
Series of membership interests to be designated as "Series 106.1-Beaumont Asset Holdings.,,
The Separate Series Agreement of Series 106.1-Beaumont Asset Holdings is attached to this
Agreement as Schedule 3.12. The Series Members, Series Manager, Series Property and
business purpose of Series 106.1-Beaumont Asset Holdings are set f01ih in the Separate Series
Agreement.

        3.13 Series I07-Lakeline. The Company hereby creates a separate Series of membership
interests to be designated as "Series 107-Lakeline." The Separate Series Agreement of Series
I07-Lakeline is attached to this Agreement as Schedule 3.13. The Series Members, Series
Manager, Series Property and business purpose of Series 107-Lakeline are set fol'th in. the
Separate Series Agreement.

      3.14 Represe11tatio11s mul W11rrfmties. Each of the Members, and each of the Series
Members who become parties hereto and to the Separate Series Agreements, hereby represent
and warrant to the Company as follows:

              (a)    that Member has duly executed and delivered this Agreement, and it
                     constitutes the legal, valid and binding obligation of that Member
                     enforceable against it in accordance with its terms (except as may be
                     limited by bankrnptcy, insolvency or similar laws of general application
                     and by the effect of general principles of equity that permit the exercise of
                     judicial discretion, regardless of whether considered at law or in equity,
                     and except that any indemnification provisions may be limited by
                     applicable securities laws and public policy);

              (b)    that Member,s authorization, execution, delivery, and performance of this
                     Agreement do not and will not (i) conflict with, or result in a breach,
                     default or violation of, (A) any contract or agreement to which that
                     Member is a party or is otherwise subject, or (B) any Law, order,
                     judgment, decree, writ, injunction or arbitral award to which that Member
                     is subject; or (ii) require any consent, approval or authorization from,
                     filing or registration with, or notice to, any governmental authority or
                     other Person, unless such requirement has already been satisfied;

              (c)    that Member is acquiring his or her Membership Rights fo1· investment,
                     solely for the Member's own beneficial account and not with a view to or
                     any present intention or directly or indirectly selling, tl'ansferring, offering
                     to sell or transfer, participating in any distl'ibution or otherwise Disposing
                     of all or a portion of its Membership Rights; and such Member
                     acknowledges that the Membership Rights have not been registered under
                                                                                                  15




                                        EXHIBIT 1
  Case 20-03016 Document 79-2 Filed in TXSB on 09/30/20 Page 16 of 31




                      the Securities Act or any other applicable federal or state securities laws,
                      and that the Company has no intention, and shall not have any obligation,
                      to register or to obtain an exemption from registration for the Membership
                      Rights or to take action so as to permit sales pummnt to the Securities Act
                      (including Rules 144 and 144A thereunder).

               (d)    that, with regard to each Member that is a partnership, corporation, limited
                      liability company, trnst or other form of entity (an HEntity MemberH) the
                      execution and delivery of this Agreement by the Entity Member,s
                      undersigned representative has been duly authorized by alJ necessary
                      corporate action.

        3.15 Creflfio11 of A<lfliti011t1/ Membership Rights. Additional Membership Rights may
be created and issued to existing Members or to other Persons, and such other Persons may be
admitted to the Company as Members, at the direction of the Board of Directors, on such terms
and conditions as the Board of Directors may determine at the time of admission. The terms of
admission or issuance must specify the Shal'ing Ratios applicable thereto and may provide for the
creation of different classes or groups of members and having different rights, powers, and
duties. The Membe1·s may reflect the creation of any new class or group in an amendment to this
Agreement indicating the different rights, powers, and duties, and such amendment need be
executed only by the Members. Any such admission is effective only after the new Member has
executed and delivered to the Members an instrument containing the notice address of the new
Member, the Assignee's ratification of this Agreement and agreement to be bound by it, and its
confirmation that the representations and warranties in Section 3.02 are true and correct with
respect to it.

        3.16 Cre(lfio11 ofAd<litio11al Sel'ies. As set forth in Section 2. 08 ofthis Agreement and
the terms of the Texas Business Organizations Code, the Manager of the Company shall have the
right to create additional Series of membership and to establish the rights, obligations, terms of
membership, designations a11d Series Property of each such Series of membership interests and
to designate one or more Series Managers for such Series.

          3.17 Witlulrmval. A Member does not have the right to Withdmw; provided, however,
a Member shall have the power to withdraw at any time in violation of this Agreement. If a
Membe1· exercises such power in violation of this Agreement, such Withdrawing Member shall
be liable to the Company and the other Members for all monetary damages suffered by them as a
resu It ·of such Withdrawal. In no event shall the Company or any Member have the right,
through specific performance or otherwise, to prevent a Member from Withdrawing in violation
of this Agreement.

       3.18   I11fonnation.

              (a)     In addition to the othel' rights specifically set forth in this Agreement, each
                      Member and each Assignee is entitled to all information to which that
                      Member or Assignee is entitled to have access pursuant to the BOC, under
                                                                                                  16




                                         EXHIBIT 1
Case 20-03016 Document 79-2 Filed in TXSB on 09/30/20 Page 17 of 31




              the circumstances and subject to the conditions therein, stated. The
              Members (on behalf of themselves and their Assignees) agree, however,
              that the Membet·s may determine, due to contractual obligations, business
              concerns, or other considerations, that certain information regarding the
              business, affairs, properties, and financial condition of the Company
              should be kept confidential and not provided to some or all other Members
              or Assignees~ and that it is not just or reasonable· for those Members or
              Assignees (or representatives thereof) to examine or copy that
              information. - An Assignee shalJ not have any of the rights to require
              information or account of transactions of the Company or to make
              inspection of the books and records of the Company, except to the extent
              such rights are also conferred 011 Assignees pursuant to the BOC.

        (b)   The Members (on behalf of themselves and their Assignees) acknowledge
              that they may receive information from or regarding the Company in the
              nature of trade secrets or that otherwise is confidential, the release of
              which may be damaging to the Company or Persons with which it does
              business. Each Member and Assignee shall hold in strict confidence any
              information it receives regal'ding the Company that is identified as being
              confidential (and if that information is provided in wdting, that is so
              marked) and may not disclose it to any Person other than another Member,
              except for disclosures (i) compelled by Law (but the Member or Assignee
              must notify the Members promptly of any request for that information,
              beforn disclosing it if practicable), (ii) to advisers or representatives of the
              Member or Assignee, but only if the recipients have agreed to be bound by
              the provisions of this Section 3.05(b), or (iii) of information that a
              Member or Assignee also has received from a source independent of the
              Company that the Member or Assignee reasonably believes obtained that
              information without breach of any obligation of confidentiality. The
              Members (on behalf of themselves and their Assignees) agree that breach
              of the provisions of this Section 3.0S(b) may cause irreparable injury to
              the Company for which monetary damages (or other remedy at law) are
              inadequate in view of (i) the complexities and uncertainties in measuring
              the actual damages that would be sustained by reason of the failure of a
              Member or Assignee to comply with such provisions, (ii) the uniqueness
              of the Company business and the confidential nature of the information
              described in this Section 3.05(b). Accordingly, the Members (on behalf of
              themselves and their Assignees) agree that the provisions of this Section
              3.05(b) may be enforced by specific performance.

        (c)   Each Member shall reimburse the Company for all costs and expenses
              incuri·ed by the Company in connection with the Member's inspection and
              copying of the Company's books and records.


                                                                                           17




                                 EXHIBIT 1
  Case 20-03016 Document 79-2 Filed in TXSB on 09/30/20 Page 18 of 31

                                                                         \._.




         3. I9 Lillh.ifity to Tllinl Parties. No Member shall be liable for the debts, obligations 01·
liabilities of the Company, including under a judgment decree or order of a court.

        3.20 Spouses of Members. Spouses of the Members do not become Members as a
result of such marital relationship.

                                      ARTICLE4
                                 MEMBERSHIP INTERESTS

        4.01 Capital Co11trib11tio11s in Excfta11ge for Interests i11 the Comp{lltJ'. Initially,
Pers911s making (or agreeing to make) Capital Contributions to the Company shall, upon the
execution of this Agreement by such Persons and the receipt by the Company of said Capital
Contributions, become Members of the Company with the Membership Rights provided for in
this Agreement.

        4.02 Cel'fijici1tes Represe11ti11g Members/tip I11terests. The Manager shall have the
right to issue certificates reflecting the Membership Interests.

                                     ARTICLES
                          RIGHTS OF MEMBERSHIP INTERESTS

       5.01    Rights ofMembership Interests

               (a)    Voting. The Members owning Membership Interests shall have
                      proportionate voting rights of the Company with l'egard to any matter
                      permitted to be voted on by Law or under the terms of this Agreement,
                      each Member's Voting Ratio to be identical to such Member's Sharing
                      Ratio.

               (b)    Distrib11tio11s. Distributions from the Net Cash Flow of the Company or
                      Net Proceeds of any Refinancing may be declared and paid to holders of
                      Membership Interests to the extent that funds are available therefore.

               (c)    Series Limite<l Lf(lbi/ity Compfmies.   The rights, designations and
                      privileges of the Membership Interests of the Series Limited Liability
                      Companies shall be established by the Manager and shall be set forth in
                      the Separate Series Agreement of each such company.

                                       ARTICLE6
                                 CAPITAL CONTRIBUTIONS

       6.0 l Initial Co11tributio11s. Contemporaneously with the execution by such Member
of this Agreement, the Company has received initial Capital Contributions which, in the
aggregate, shall not exceed $ 1t000.00 (One Thousand Dollars).

                                                                                                   18




                                          EXHIBIT 1
 Case 20-03016 Document 79-2 Filed in TXSB on 09/30/20 Page 19 of 31




      6.02 Cttpit(lf Acco1111ts. A Capital Account shall be established and maintained for
each Member.

                                        ARTICLE7
                               ALLOCATIONS AND DISTRIBUTIONS

       7.01 Distribut/011s on Dissolutio11 mul Wi11tli11g Up. Upon the dissolution arid
winding up of the Company, all available proceeds distl'ibutabJe to the Members a~ determined
under Section 15.02 shall be distributed to all Members.

        7.02 Allocatio11s of Profit mul Loss.            Profit and Loss of the Company shall be
allocated as follows:

                   (a)     Loss shall be allocated to the Members in their Sharing Ratios.

                   (b)     Profit shall be allocated to the Members in their Sharing Ratios.

        7.03       Alloc(lfio11 of Net G11i11s or Net Losses from tile Disso/ut/011 mu/ Win<li11g Up of
tile Comp(lllJ'·

                   (a)    Net Gains. Net gain resulting from a sale of the Company's property
                          upon the dissolution and winding up of the Company shall be allocated to
                          the Members in their Respective Liquidation Sharing Ratios.

                   (b)    Net Loss.    After adjusting the Capital Accounts for distt·ibutions and
                          allocations, net Joss resulting from a sale of the Company's assets upon
                          the dissolution and winding up of the company shall be allocated to the
                          Members in their respective Liquidation Sharing Ratios.

        7.04 Atlj11stme11t of Book Value. Book Value with respect to any asset of the
Company for any purpose shall be the asset's adjusted tax basis for federal income tax purposes.
The Book Value of each asset will be increased or decreased to reflect any adjustment to the
adjusted basis of the asset under Code Section 734(b) or 743(b), but only to the extent that the
adjustment is taken into account in determining Capital Accounts under Tl'easury Regulation
Section l.704-l(b)(2)(iv)(m). Book Value will be adjusted by Book Depreciation, and gain or
loss on a disposition of any asset shall be determined by reference to such assets Book Value as
adjusted herein. The determination of the fair market value of property as required under this
Section 7.04 shall be determined by the Members using any reasonable method of valuation.

        7.05       T11x Al/oc(lfions.

                   (a)    Except as otherwise provided in this Section 7.05, e·ach item of income,
                          gain, loss, deduction and credit determined for federal income tax
                          purposes shall be allocated among the Members in the same manner as
                          each correlative item of income, gain, loss, deduction and credit is
                                                                                                    19




                                            EXHIBIT 1
  Case 20-03016 Document 79-2 Filed in TXSB on 09/30/20 Page 20 of 31




                      allocated to the Members for purposes of maintaining their respective
                      Capital Accounts.

              (b)     Under Code Section 704(c) and Treasury Regulation Section l.704-
                       l(b)(2)(iv)(d)(3), income, gain, loss and deduction with respect to any
                      asset contributed to the capital of the Company, solely for federal income
                      tax purposes, shall be allocated among the Members so as to take into
                      account any variation between the adjusted tax basis of the asset for
                      federal income tax purposes and the initial Book Value. If the Book Value
                      of any asset is adjusted under Section 7.04, subsequent allocations of
                      income, gain, loss and deduction, solely for federal income tax purposes,
                      will be allocated among the Members so as to take into account any
                      variation between the adjusted tax basis of the asset and its Book Value as
                      adjusted in the manner required under Treasury Regulation Section 1.704-
                      3(a)(6). The allocations required by this Section 7.05 shall be made
                      collectively by the Members.

         7.06 Stop Loss. Notwithsta11ding any other provision hereof to the contrary, no Loss
(or item of loss or deduction) of the Company shall be allocated to a Member if such aJlocation
would result in a deficit balance in such Member's Adjusted Capital Account. Such Loss (or
item of loss or deduction) shall be allocated among the Members whose Adjusted Capital
Account balances are positive in proportion to such positive balances to the extent necessary to
reduce the balances of such other Member's positive Adjusted Capital Accounts balances to
zero, it being the intention of the Members that no Member's positive Adjusted Capital Account
balance shall fall below zero while any other Member~s positive Adjusted Capital Account
balance has a positive balance.

      7.07 No11recourse Detluctio11s. AH Nonrecourse Deductions shall be allocated among
the Members in their Sharing Ratios.

                                         ARTICLES
                                      MANAGEMENT
       8.01 Mtmagement by M({nager. Day to day management of the Company is reserved
to a Manager. The Company will enter into a written Management Agreement subject to the
approval of the Members. The operntions of the Company will be conducted by the Manager in
accordance with the Management and Administrative Services Agreement between the Company
and the Manager, and the Manager's salary, if any, shall be set by the Members. The initial
Manager will be Neighbors Health System, Inc. The Manager shall have the exclusive right and
power to manage, operate and control the general business and operations of the Company which
is not attributable to the business of a particular Series, provided that the separate Series
Managers of each Series, as designated in the Separate Series Agreement for such Series, shall
have the right and power to manage, operate and control the business of such Series of the
Company and to do all things and make all decisions necessary or appropriate to carry on the
business and affairs of the Series of the Company.
                                                                                             20




                                        EXHIBIT 1
  Case 20-03016 Document 79-2 Filed in TXSB on 09/30/20 Page 21 of 31




                                         ARTICLE9
                                 RESTRICTIVE COVENANTS

        9.01   Restrictii1e Cm 1e1Umts.

               (a)     Each Member agrees that, for the time during which the Member is a
                       Member of the Company and for a period of twenty-four (24) months
                       thereafter (the "Restricted Period,,), the Member shall not participate as a
                       manager, medical director or owner, in any company 01· practice group
                       that provides emergency medicine services at an "Excluded Location" (as
                       defined below). For purposes of this Agreement> the term "Excluded
                       Location,, means any free standing emergency medical facility located
                       within twenty-five (25) miles in any direction of any emergency
                       department operated or managed by the Company or any affiliate of the
                       Manager.

               (b)     Each Member agrees that such Member shall not disclose to any Person
                       any "Confidential Tnformation,, (as defined below) of the Company except
                       upon the Company's advance written consent. For purposes of this
                       Agreement, Confidential Information means any information intended by
                       the Manager to remain confidential relating to the Company's professional
                       staff, business plans, facilities, equipment, financial results, assets,
                       liabilities, business plans, practice management plans, agreements and
                       business operntions.

               (c)     Each Member agrees that, during the Restricted Period, to refrain from
                       soliciting any officer, director, employee, contractor, manager, patient or
                       other person affiliated with or representing the Company or the Manager
                       to terminate or modify their respective existing business/medical
                       relationships with the Company or the Manager.

        9.02 Se1·ies Membel's. The restrictive covenants, if any, binding upon the Series
Members of any Series Limited Liability Company established by the Company, shall be set
forth in the Separate Series Agreement of such Series Limited Liability Company.

                                          ARTICLE 10
                                     INDEMNIFICATION

        10.01 Right to lmlem11iflcatio11. Subject to the limitations and conditions as provided
in this Article 10, each Person who was or is made a party or is threatened to be made a party to
or is involved in any threatened, pending or completed action, suit 01· proceeding, whether civil,
criminal, administi·ative, arbitrative or investigative (hereinafter a "Proceeding,,), or any appeal
in such a Proceeding or any inquiry or investigation that could lead to such a Proceeding, by
reason of the fact that he or she, or a Person of whom he or she is the legal representative, is or
was a Member or Manager of the Company shall be indemnified by the Company to the fullest
                                                                                                 21




                                          EXHIBIT 1
  Case 20-03016 Document 79-2 Filed in TXSB on 09/30/20 Page 22 of 31




extent permitted by the BOC, as the same exist or may hereafter be amended (but, in the case of
any such amendment, only to the extent that such amendment permits the company to provide
broader indemnification rights than said Law permitted the Company to provide prior to such
amendment) against judgments, penalties (including excise and similar taxes and punitive
damages), fines, settlements and reasonable expenses (including attorneys' fees) actually
incurred by such Person in connection with such Proceeding, and indemnification under this
Article 10 shall continue as to a person who has ceased to set've in the capacity which initially
entitled such Person to indemnity hereunder. The rights grnnted pm·suant to this Article 10 shall
be deemed contract rights, and no amendment, modification or repeal of this Article 10 shaH
have the effect Hmiting or denying any such rights with respect to actions taken or Proceedings
arising prior to any such amendment, modification or repeal. It is expressly acknowledged that
the indemnification provided in this Article 10 could involve indemnification for negligence or
under theories of strict liability.

        10.02 Imlem11iflcatio11 of Officers, Employees mu! Agents. The Company may
indemnify and advance expenses to an Officer, employee or agent of the Company to the same
extent and subject to the same conditions under which it may indemnify and advance expenses to
the Members under this Article l 0.

        l 0.03 Appetmmce llS " Witness.           Notwithstanding any other prov1s1on of this
Article 10, the Company may pay or reimbul'se expenses incurred by any of the Members or the
Manager in connection with their appearance as a witness or other participation in a Proceeding
at a time 'vhen it is not a named defendant or respondent in the Proceeding.

        I 0.04 No11e.xc/11siPity of Rigflls. The right to indemnification and the advancement and
payment of expenses conferred in this Article I0 shall not be exclusive of any other right which
the Manager, Members or other Person indemnified pursuant to Section 10.02 may have or
hereafter acquire under any Law, provision of the Certificate or this Agreement, or vote of
Members.

        10.05 I11srmmce. The Company may purchase and matntain insurance, at its expense,
to protect itself and any Person who is 01· was serving as one of the Members, Manager, Officer,
employee or agent of the Company or is or was serving at the request of the Company as a
member, director, officer, partner, venturer, proprietor, trustee, employee, agent or shnilar
ftmctionary of another foreign or domestic limited liability company, Company, partnership,
joint venture, sole proprietorship, trust, employee benefit plan or other enterprise against any
expense, liability or loss, whether or not the Company would have the power to indemnify such
Person against such expense, liability or loss under this Atticle 10.

                                         ARTICLE 11
                                           TAXES

        11.01 T(IX Retums. The Company shall prepare and timely file all federal, state and
local tax returns required to be filed by the Company. Each Member shall furnish to the
Company all pertinent information in its possession l'elating to the Company's operations that is
                                                                                              22




                                         EXHIBIT 1
  Case 20-03016 Document 79-2 Filed in TXSB on 09/30/20 Page 23 of 31
                                                                       ·--)




necessary to enable the Company's tax returns to be timely prepa1·ed and filed. The Company
shall deliver a copy of each such return to the Members on or befol'e ten (I 0) business days prior
to the due date of any such return, together with such additional information as may be required
by the Members in order for the Members to file their individual returns reflecting the
Company's operations. The Company shall bear the costs of the preparation and filing of its
returns.

       11.02 Tt1x Electio11s.     The Company shall make the following elections on the
appropriate tax returns:

               (a)    to adopt the calendar year as the Company's fiscal year;

              (b)     to adopt the accrual method of accounting and to keep the Company's
                      books and records on the income-tax method;

              (c)     if a distribution of the Company's property as described in Code Section
                      734 occurs or upon a transfer of Membership Rights as described in Code
                      Section 743 occurs, on request by notice from any Member, to elect,
                      pursuant to Code Section 754, to adjust the basis of Company's properties;

              (d)     to elect to amortize the organizational expenses of the Company ratably
                      over a period of 60 months as permitted by Section 709(b) of the Code;
                      and
              (e)     any other election the Members may deem appropriate and in the best
                      interests of the Members.

Neither the Company nor the Members or any other Member may make an election for the
Company to be excluded from the application of the provisions of subchapter K of chapter 1 of
subtitle A of the Code or any similar provisions of applicable state law and no provision of this
Agreement shall be construed to sanction or approve such an election.

       11.03 Tax M"tters Member.

              (a)     The Manager shall serve as the "tax matters member', (hereinafter referred
                      to as the "Tax Matters Member,,) of the Company pursuant to
                      Section 623 I(a)(7) of the Code. The Tax Matters Member shall take such
                      action as may be necessary to cause to the extent possible each other
                      Member to become a "notice partner" within the meaning of Section 6223
                      of the Code. The Tax matters Member shall inform each other Member of
                      all significant matters that may come to its attention in its capacity as Tax
                      Matters Member by giving notice thereof on 01· before the fifth Business
                      Day after becoming aware thereof and, within that time, shall forward to
                      each other Member copies of all significant written communications it
                      may receive in that capacity.
                                                                                                23




                                        EXHIBIT 1
  Case 20-03016 Document 79-2 Filed in TXSB on 09/30/20 Page 24 of 31




              (b)    The Tax Matters Member shall. take no action without the authorization of
                     the Members, other than such action as may be required by Law. Any cost
                     or expense incurred by the Tax Matters Member in connection with its
                     duties, including the preparation for or pursuance of administrative or
                     judicial proceedings, shall be paid by the Company.

              (c)    The Tax Matters Member shall not enter into any extension of the period
                     of limitations for making assessments on behalf of the Members without
                     first obtaining the consent of the Members. The Tax Matters Member
                     shall not bind any Member to a settlement agreement without obtaining
                     the consent of such members. Any Member that ente1·s into a settlement
                     agreement with respect to any Company item (within the meaning of Code
                     Section 6231(a)(3)) shall notify the other Members of such settlement
                     agreement and its terms within 90 Days from the date of the settlement.

              (d)    No Member shaJI file a request pursuant to Code Section 6227 for an
                    administrative adjustment of Company items for any taxable year without
                    first notifying the other Members. If the other Members consent to the
                    requested adjustment, the Tax Matters Member shall fl le the request for
                    the administrative adjustment on behalf of the Members. If such consent
                    is not obtained within 30 Days from such notice, or within the period
                    required to timely file the request for administrative adjustment, if shorter,
                    any Member, including the Tax Matters Member, may file a request for
                    administrative adjustment on its own behalf. Any Member intending to
                    file petition under Code Sections 6226, 6228 or other Code Section with
                    respect to any item involving the Company shall notify the other Members
                    of such intention and the nature of the contemplated proceeding. In the
                    case where the Tax Matters Member is the Member intending to file such
                    petition on behalf of the Company, such notice shall be given within a
                    reasonable period of time to allow the other Members to participate in the
                    choosing of the forum in which such petition will be filed.

             (e)    If any Member intends to file a notice of inconsistent treatment under
                    Code Section 6222(b), such Member shall give reasonable notice under
                    the circumstances to the other Members of such intent and the mannel' in
                    which the Members' intended treatment of an item is (01· may be)
                    inconsistent with the treatment of that item by the other Members.

        11.04 Series Limited Liability Companies. The Series Manager of each Series Limited
Liability Company established by the Company under the terms of this Agreement shall
administer the tax compliance and retum programs of the Series Limited Company.

                                ARTICLE 12
               BOOKS, RECORDS, REPORTS, AND BANK ACCOUNTS


                                                                                               24




                                       EXHIBIT 1
 Case 20-03016 Document 79-2 Filed in TXSB on 09/30/20 Page 25 of 31




        12.01 Mai11te1im1ce of Books. The Manager shall keep or cause to be kept at the
principal office of the Company complete and accumte books and records of the Company,
supporting documentation of the transactions with respect to the conduct of the Company's
business and minutes of the proceedjngs of its Members. The records shall include, but not be
limited to) complete and accurate information regarding the state of the business and financial
condition of the Company; a copy of the Articles and this Agreement and all amendments
thereto; a current list of the names and last known business, residence, or mailing addresses of all
Members; each Member's Interest; and the Company's federal, state, and local tax returns.

         12.02 Acco1mts. The Manager shall establish one or more separate bank and investment
accounts for the Company, which shall be maintained in the Company's name with financial
institutions and firms that the Manager determines. The Manager may not commjngle the
Company's funds with the funds of any Member; provided, however, that the Company funds
may be invested in a manner the same as or similar to any Member's investment of its own
funds.

        12.03 Sel'ies Limited Liability Companies. The Series Manager of each Series Limited
Liability Company shall be responsible for the creation and maintenance of books of account for
such Series Limited Liability Company that shall be limited to the transactions of the Series
Limited Liability Company.

                                         ARTICLE 13
                                        ARBITRATION

       13.01 Submission ofDi!!1mtes to Arbitn1tio11.

              (a)     This Article 13 shall apply to any of the following types of disputes (each
                      a "Dispute,,):

                      (i)     any dispute as to any accounting or tax issue under this
                              Agreement; or

                      (ii)    except for disputes described in the foregoing paragraph (A) any
                              dispute regarding the construction, intet'Pretation, performance,
                              validity or enforceability of any provision of the Certificate or this
                              Agreement, or whether any Person is in compliance with, or breach
                              of, any provisions of the Articles 01· this Agreement, or (B) any
                              other dispute of a legal nature arising under the Certificate or this
                              Agreement, it being intended that this Section 13.0l{a)(ii) shall not
                              include any disputes of a purely business natul'e, such as disputes
                              as to business strategy.

                      With respect to a particulal' Dispute, each Person that is a patty to such
                      Dispute {whether a Member or other Person) is referred to herein as a
                      "Disputing Party.,,
                                                                                                 25




                                        EXHIBIT 1
  Case 20-03016 Document 79-2 Filed in TXSB on 09/30/20 Page 26 of 31




               (b)     If the disputing Parties are unable to resolve a dispute within a reasonable
                       period of time after the commencement of the Dispute, any Disputing
                       Party may submit such Dispute to binding arbitration under this Atticle 13
                       by notifying the other Disputing Parties (an "Arbitration Notice'').
                       Arbitration pursuant to th is Atticle 13 shall be the exclusive method of
                       resolving Disputes other than through agreement of the Disputing Parties.

         13.02 Co11tl11ct of Arbitmtion. Any arbitration conducted hereunder shall be conducted
before a sole arbitrator selected by the agreement of the Disputing Parties. Absent such
agreement, the Arbitrntor shall be designated by the American Arbitration Association. The
At'bitrator shall expeditiously (and, if possible, within 60 Days after the Arbitrator's selection)
hear and decide all matters concerning the Dispute. Any arbitration hearing shall be held in the
City of Houston, Texas. The Arbitration shall be conducted in accordance with the then-current
Commercial Arbitration Rules of the American Arbitration Association (excluding l'ules
governing the payment of arbitration, administrative or other fees or expenses to the A1·bitrator or
such Association), to the extent that such Rules do not conflict with the terms of this Agreement.
Except as expressly provided to the contrary in this Agreement, the Arbitrator shall have the
power (a) to gather such materials, information, testimony and evidence as it deems relevant to
the dispute before it (and each Member will provide such materials, information, testimony and
evidence requested by the Arbitrator, except to the extent any information so requested is
proprietary, subject to a third-party confidentiality restriction or to an attorney-client or other
privilege) and (b) to grant injunctive relief and enforce specific performance. The responsibility
for paying the costs and expenses of the arbitration, including compensation to the Arbitrator,
shall be allocated among the Disputing Parties in a manner determined by the Arbitrator to be
fair and reasonable under the circumstances. Each Disputing Party shall be l'esponsible for the
fees and expenses of its respective counsel, consultants and witnesses, unless the Arbitrator
determines that compelling reasons exist for allocating all or a portion of such costs and
expenses to one or more other Disputing Parties.

                                    ARTICLE14
                     DISSOLUTION, WINDING-UP AND TERMINATION

       14.0 I Dissolutio11.

               (a)     Subject to Section 14.0l(b), the Company shall dissolve and its affairs
                       shall be wound up on the first to occur of the following events (each a
                       "Dissolution Event"):

                       (i)    the expiration of the period fixed for the duration of the Company
                              in the Certificate;

                       (ii)   the death, Expulsion, Withdrawal, dissolution or Bankrnptcy of
                              any Member, or the occurrence of any other event that terminates
                              the continued membership of any Member in the Company;

                                                                                                 26




                                         EXHIBIT 1
  Case 20-03016 Document 79-2 Filed in TXSB on 09/30/20 Page 27 of 31




                      (iii)   entry of a decree of judicial dissolution of the Company; and

                      (iv)    the affirmative vote of a Majority in Interest of the Members.

               (b)    If a Dissolution Event described in subparagraphs (i), (ii) or (iv) of Section
                      14.01 (a) shall occur and there shall be at least one other Member
                      remaining, the Company shall not be dissolved, and the business of the
                      Company shall be continued, if a Majority in Interest (calculated without
                      reference to any Member with respect to whom a Dissolution Event
                      described in subparagraph (iii) has occurred) so ag1·ee within 90 Da)~S of
                      the occurrence of such Dissolution Event (such agreement is referred to
                      herein as a "Continuation Election").

        14.02 Win<li11g-Up (ITU/ Temtilwtion. On the occurrence of a Dissolution Event, unless
a Continuation Election is made, the Manager shall act as liquidator, or in the absence of a
Manager, the Members may appoint one or more Members as Iiquidatol'; provided, however that
(i) no Member with respect to whom a Dissolution Event described in subparagrnph (Hi) of
Section 14.0l(a) has occurred shall serve as a liquidator, either in its capacity as a Member. The
liquidator shall proceed diligently to wind up the affairs of the Company and make final
distributions as provided herein and in the Act. The costs of winding up shall be borne as a
Company expense. Until final distribution, the liquidator shall continue to operate the Company
properties with all of the power and authority of aU of the Members. The steps to be
accomplished by the liquidator are as foJlows:

              (a)     as promptly as possible after dissolution and again after final winding up,
                      the liquidator shall cause a proper accounting to be made by a recognized
                      firm of certified public accountants of the Company's assets, liabilities,
                      and operations through the last calendar day of the month in which the
                      dissolution occurs or the final winding up is completed, as appticabJe;

              (b)     the liquidator shall cause notice to be mailed to each known creditor of
                      and claimant against the Company;

              (c)     the liquidator shall pay, satisfy or discharge from Company funds all of
                      the debts, liabilities and obligations of the Company or otherwise make
                      adequate provision for payment and discharge thereof (including the
                      establishment of a cash escrow fund for contingent liabilities in such
                      amount and for such term as the liquidator may reasonably determine);
                      and

              (d)     all remaining assets of the Company shall be distributed to the Members
                      as follows:

                      (i)     the liquidator may sell any 01· all Company property, including to
                              Members, and any resulting gain or loss from each sale shall be
                                                                                                27




                                        EXHIBIT 1
  Case 20-03016 Document 79-2 Filed in TXSB on 09/30/20 Page 28 of 31




                               computed and allocated to the Capital Accounts of the Membel's in
                               accordance with the provisions of Article 7;

                       (ii)    with respect to all Company property that has not been sold the fair
                               market value of that property shall be determined and the Capital
                               Accounts of the Members shall be adjusted to reflect the manner in
                               which the unrealized income, gain, loss, and deduction inherent in
                               property that has not been reflected in the Capital Accounts
                               previously would be allocated among the Members if there were a
                               taxable disposition of that property for the fair market value of that
                               property on the date of distribution; and

                       (iii}   Company property, including the proceeds of accounts receivable,
                               shall be distributed among the Members in accordance with their
                               respective Liquidation Sharing Ratios (as defined below) and those
                               distributions shall be made by the end of the taxable year of the
                               Company during which the liquidation of the Company occurs (or,
                               if later, 90 Days after the date of the liquidation).

All distributions in kind to the Members shall be made subject to the liability of each distributee
for costs, expenses, and liabilities theretofore incurred or for which the Company has committed
prior to. the date of termination and those costs, expenses, and Iiabilities shall be allocated to the
distributee pursuant to this Section 14.02. The distribution of cash and/or prope1'ty to a Member
in accordance with the provisions of this Section 14.02 constitutes a complete return to the
Member of its Capital Contributions and a complete distribution to the Member of its
Membership Rights and all the Company's property and constitutes a compromise to which all
Members have consented. To the extent that a Member returns funds to the Company, it has no
claim against any other_ Member for those fonds.

       14.03 Deficit Capitlll Accou11ts. No Member will be required to pay to the Company, to
any other Member or to any third party any deficit balance which may exist from time to time in
the Member's Capital Account.

        14.04 Articles of Dissolution. On completion of the distribution of Company assets as
provided herein, the Members (or such other Person or Persons as the BOC may require or
permit) shall file Articles of Dissolution with the Secretary of State of Texas, cancel any other
filings made pursuant to Section 2.05, and take such other actions as may be necessary to
terminate the existence of the Company. Upon the issuance of a certificate of dissolution by the
Secretary of State of Texas, the existence of the Company shall cease, except as may be
otherwise provided by the BOC or other applicable Law.




                                                                                                   28




                                          EXHIBIT 1
  Case 20-03016 Document 79-2 Filed in TXSB on 09/30/20 Page 29 of 31




                                         ARTICLE 15
                                  GENERAL PROVISIONS

       15.01 Offt·et. Whenever the Company is to pay any sum to any Member, any amounts
that Member owes the Company may be deducted from that sum before payment.

        15.02 Notices. Except as exp1·essly set forth to the contrary in this Agreement; all
notices, requests or consents provided for or permitted to be given hereunder must be in writing
and must be delivered to the recipient in person, by courier or mail or by facsimile, telegram,
telex, cablegram or similar transmission; and a notice, request or consent given under this
Agreement is effective on receipt by the Person to receive it. Whenever any notice is required to
be given by Law, the Certificate or this Agreement, a written waiver thereof, signed by the
Person entitled to notice, whether before or after the time stated therein, shall be deemed
equivalent to the giving of such notice.

        15.03 E11til'e Agree111e11t; Supersedure.    This Agreement constitutes the entire
agreement of the Members and their Affiliates relating to the Company and supersedes all prior
contracts or agreements with respect to the Company, whether oral or wl'itten.

         15.04 Effect of Waiver or Co11se11t. A waiver or consent, express or implied, to or of
any breach or default by any Person in the performance by that Person of its obligations with
respect to the Company is not a consent or waiver to or of any other breach or default in the
performance by that Person of the same or any other obligations of that Person with respect to
the Company. Failure on the part of a Person to complain of any act of any Person or to declare
any Person in default with respect to the Company, irrespective of how long that failure
continues, does not constitute a waiver by that Person of its rights with respect to that default
until the applicable statute-of-limitations period has nm.

       15.05 Amem/111e11t or Restt1teme11t. This Agl'eement shall be amended or restated only
by a written instrnment adopted and executed by the Members.

        15.06 Bi11di11g Effect. Subject to the restrictions on Dispositions set forth in this
Agreement, this Agreement is binding on and shall inure to the benefit of the Members and their
respective heirs, legal representatives, successors, and assigns.

     15.07 Goi1emi11g Law; Se11emhillty. THIS AGREEMENT IS GOVERNED BY AND
SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
TEXAS, EXCLUDING ANY CONFLICT-OF-LAWS RULE OR PRIN~IPLE THAT MIGHT
REFER THE GOVERNANCE OR THE CONSTRUCTION OF THIS AGREEMENT TO THE
LAW OF ANOTHER JURISDICTION.

        15.08 Furtller Assunmces. In connection with this Agreement and the transactions
contemplated hereby, each Member shall execute and deliver any additional documents and
instrnments and perform any additional acts that may be necessary or appt·opriate to effectuate
and perform the provisions of this Agreement and those transactions.
                                                                                              29




                                        EXHIBIT 1
  Case 20-03016 Document 79-2 Filed in TXSB on 09/30/20 Page 30 of 31




      15.09 I11tlem11ificatio11. To the fullest extent permitted by Law, each Member shall
indemnify the Company and each other Member and hold them harmless from and against all
losses, costs, liabilities, damages, and expenses (including costs of suit and attorney's fees) they
may incur on account of any breach by that Member of this Agreement.

        15. l 0 Counterparts. This Agreement may be executed in any number of counterparts
with the same effect as if all signing parties had ·signed the same document. All counterparts
shall be construed together and constitute the same instmment.

                                   [Signature Pages to Follow]




                                                                                                 30




                                         EXHIBIT 1
                Case 20-03016 Document 79-2 Filed in TXSB on 09/30/20 Page 31 of 31

DocuSign Envelope JD:




              IN WITNESS WHEREOF, the undersigned Members of NHS EMERGENCY CENTERS,
              LLC hns executed the Operating Agreement, intending thereby lo be bound in nil J'espects by its
              terms~    ns of the effective date first set forth above.


              NEIGHBORS HEALTH SYSTEM, INC., Sole Member



              By;
                        Setul Patel, President and CEO




                                                                                                          31




                                                             EXHIBIT 1
